         Case:20-12692-JGR Doc#:67 Filed:05/14/20                    Entered:05/15/20 07:19:00 Page1 of 1

 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:      UNITED CANNABIS CORPORATION                     Case #:     20-12692-JGR
                First Name      Middle Name         Last Name


 Debtor 2:                                                      Chapter:    11
                First Name      Middle Name         Last Name


Local Bankruptcy Form 9013-1.1
Amended Notice of Motion/Application
Complete applicable sections.

 Part 1 Objection Deadline

Objection Deadline: June 4, 2020.

 Part 2 Notice

NOTICE IS HEREBY GIVEN that Miner’s Deight, LLC (the “Movant”), has filed a motion/application, Motion to Dismiss
Chapter 11 Cases Under 11 U.S.C. § 1112(b) and Fed. R. Bankr. P. 1017 and Response to Orders to Show Cause (the
“Motion”), with the Court and requests the following relief:

          Dismissal of Chapter 11 Case Nos. 20-12689 and 20-12692 pursuant to 11 U.S.C. § 1112(b) and Fed. R.
          Bankr. P. 1017

If you oppose the Motion or object to the requested relief your objection and request for hearing must be filed on or before
the objection deadline stated above, served on the Movant at the address indicated below, and must state clearly all
objections and any legal basis for the objections. The Court will not consider general objections.

In the absence of a timely, substantiated objection and request for hearing by an interested party, the Court may approve
or grant the requested relief without any further notice to creditors or other interested parties.


 Part 3 Signature of Movant’s Attorney or Movant (if unrepresented)



Dated: May 14, 2020                                                By: /s/ Adam L. Hirsch
                                                                   Adam L. Hirsch (CO Bar #44306)
                                                                   1801 California Street, Suite 3000
                                                                   Denver, Colorado 80202
                                                                   Telephone: (303) 297-2400
                                                                   Facsimile: (303) 292-7799
                                                                   adam.hirsch@kutakrock.com




L.B.F. 9013-1.1 (12/17)                                                                                              Page 1
4845-1102-6364.1
